Exhibit 10.4
Farm Credit Services of America
NINTH AMENDMENT TO CREDIT AGREEMENT
This Ninth Amendment to Credit Agreement (“Amendment’) is made and entered into
effective the 15th day of May, 2009 by and between Siouxland Ethanol, LLC
(hereinafter referred to as “Borrower”) and Farm Credit Services of America,
FLCA and Farm Credit Services of America, PCA (hereinafter referred to as
“Lender”) to amend and modify the Credit Agreement dated May 4, 2006
(hereinafter referred to as the “Credit Agreement”). The Credit Agreement and
underlying Loan Documents are modified only to the extent necessary to give
effect to the terms of this Amendment, and the remaining terms of said Loan
Documents, not otherwise inconsistent herewith, are ratified by the parties.
Capitalized terms used but not otherwise defined herein have the respective
meanings given to them in the Credit Agreement.
In consideration of the mutual agreements, provisions and covenants herein
contained, and furthermore to induce Lender to consider financial accommodations
for the Borrower under the terms and provisions of the Credit Agreement, the
parties hereby agree as follows:
Credit Facilities A, B and C were hereby amended previously to change the
Variable Rate to the Libor Short Term Index Rate, plus 4.00%. Such Variable Rate
shall not, in any event, be less than 5.00% per annum.
Credit Facilities A and B are hereby amended to delete in their entirety the
following provision:
The Variable Rate shall be adjusted to the Libor Short Term Index Rate plus
2.85% for any year in which, at the end of the preceding year, Borrower’s
Owner’s Equity (defined as net worth to total tangible assets) is equal to or
greater than 60%, provided the Borrower is not otherwise in default.
The following Sections are added to the Credit Agreement:
Section 6.7.4. Commodity Position Report. As soon as available, but in no event
later than 30 days after the end of each month beginning with the month ending
April 30, 2009 a report of all open commodity positions certified complete and
correct from a source acceptable to Lender.
The following Sections are amended to read as follows:
Section 6.10.1 Working Capital. Beginning after March 31, 2009, Borrower agrees
to maintain working capital (current assets, plus the un-advanced portion of
Loan Facility B, minus current liabilities), measured on the last day of each
month, of not less than $2,750,000.00, increasing to $3,500,000.00 on
December 31, 2009, and then increasing to $5,000,000.00 on December 31, 2010 and
thereafter.
Section 6.10.3 Tangible Net Worth. Beginning after March 31, 2009, Borrower
agrees to maintain minimum Tangible Net Worth (total tangible assets minus total
liabilities), measured on the last day of each month, of not less than
$35,500,000.00, increasing to not less than $36,250,000.00 on December 31, 2009,
and increasing to not less than $37,750,000.00 on December 31, 2010 and
thereafter.
Section 7.11 Capital Spending. Borrower will not make Capital Expenditures
during fiscal years 2008 and 2009, from any source of funds available, in excess
of $2,500,000.00 in the aggregate for the two-year period ending September 30,
2009. For fiscal year 2010 and thereafter, Capital Expenditures are not to
exceed $500,000.00 per year in the aggregate.
Section 7.12 Distribution and Withdrawals. Borrower will not distribute any
profits, make any loans, declare or pay any dividends, distribute earnings,
allow any draws, or make other distributions to members of Borrower or apply any
assets to the redemption, retirement, purchase or other acquisition of any such
equity interests for the fiscal years 2009 and 2010, without prior written
consent of Lender. However, for fiscal years 2011 and thereafter, if no event of
default or Potential Default shall exist following completion of Borrower’s
audit, Borrower may pay dividends and distributions within 120 days following
the close of the prior fiscal year, in the amount of 40% of the net profit for
said previous fiscal year, so long as Borrower remains in compliance with
required financial covenants on a post distribution basis. Furthermore, for
fiscal years 2011 and thereafter, Borrower may pay dividends and distributions
which exceed 40% of the net profit if Borrower has made the Excess Cash Flow
payment for said fiscal year and so long as Borrower remains in compliance with
required financial covenants on a post distribution basis.

 



--------------------------------------------------------------------------------



 



Borrower hereby represents and warrants to the Lender that, after giving effect
to this Amendment, (i) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents and (ii) the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects as of the date hereof (except for those which expressly relate
to an earlier date).
Borrower hereby ratifies the Credit Agreement as amended and acknowledges and
reaffirms (i) that it is bound by all terms of the Credit Agreement applicable
to it and (ii) that it is responsible for the observance and full performance of
its respective obligations.
Borrower hereby certifies that the person(s) executing this Amendment on behalf
of Borrower is/are duly authorized to execute such document on behalf of
Borrower and that there have been no changes in the name, ownership, control,
organizational documents, or legal status of the Borrower since the last
application, loan, or loan servicing action; that all resolutions, powers and
authorities remain in full force and effect, and that the information provided
by Borrower is and remains true and correct.
This Amendment may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement. Delivery of executed counterparts of this
Amendment by telecopy shall be effective as an original and shall constitute a
representation that an original shall be delivered.
THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEBRASKA.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
IN WITNESS WHEREOF, the parties hereto have set their hand effective the day and
year first above written.
The Internal Revenue Service does not require your consent to any provision of
this document other than the following certification required to avoid backup
withholding. Under penalties of perjury, I/we certify that the Taxpayer
Identification Number shown herein is correct and that I/we am/are not subject
to backup withholding either because I/we are exempt, have not been notified
that I/we are subject to backup withholding due to failure of reporting interest
or dividends, or the Internal Revenue Service has notified me/us that I/we
am/are no longer subject to backup withholding. I/we am/are a U.S. person
(including U.S. resident alien):

            Siouxland Ethanol, LLC      223902184

BORROWER:

Siouxland Ethanol, LLC
      By:        /s/ Charles Hofland         Charles Hofland, President and
Chief Executive Officer   

Address for Notice:   P.O. Box 147
Jackson, NE 68743

            LENDER:

Farm Credit Services of America, FLCA
Farm Credit Services of America, PCA
      By:        /s/ Shane Frahm         Shane Frahm, Vice President           
 

 